Citation Nr: 1221332	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Bay Pines VA Healthcare System in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Physicians Regional Medical Center from March 17, 2009 to March 18, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision by the Bay Pines VA Healthcare System in Bay Pines, Florida, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred from March 17, 2009 to March 18, 2009 at Physicians Regional Medical Center in Naples, Florida.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that at the time of the December 2011 Board hearing, and after the statement of the case (SOC), the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  At the time of the Veteran's treatment at Physicians Regional Medical Center, he was service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and tinnitus, evaluated as 10 percent disabling.

2.  On March 17, 2009, the Veteran presented to Physicians Regional Medical Center for a medication request for chronic back pain that had been requested but not received from VA.

3.  Resolving any doubt in the Veteran's favor, a prudent lay person would have reasonably expected that delay in seeking immediate medical attention from March 17, 2009 to March 18, 2009, would have been hazardous to life or health.

4.  Resolving any doubt in the Veteran's favor, a VA or other federal facility/provider was not feasibly available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred from March 17, 2009 to March 18, 2009, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  However, these changes are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Consequently, the duties to notify and assist have been met.  

In any case, given the favorable nature of this decision, there is no prejudice to the Veteran regardless of whether VA has satisfied its duties of notification and assistance.

Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at Physicians Regional Medical Center from March 17, 2009 to March 18, 2009.    

The Veteran currently is service-connected for PTSD, evaluated as 100 percent disabling, and tinnitus, evaluated as 10 percent disabling.  In addition, the evidence indicates that the Veteran has been receiving ongoing treatment for multiple years through VA for back problems.  That treatment has included surgery and, currently, the prescription of pain medication.  Prior to the incident in question, the Veteran asserts that he called in a refill for his pain medication.  The refill initially was not filled, then erroneously sent to a pick-up window at the VA medical facility, and finally lost for a time by the post office.  As such, the Veteran's back pain forced him to seek treatment at the Physicians Regional Medical Center's emergency room on March 13, 2009 (for which payment or reimbursement for the cost of such expenses was approved in a separate determination of Bay Pines Healthcare System), but that he received only 2 or 3 days worth of medication with the expectation that his VA medication would arrive shortly thereafter.  

As the expected VA prescription medication still had not arrived, he again sought treatment for his back pain on the night of March 17, 2009.  The initial intake form noted that the situation was non-urgent.  At that time, the Veteran had an elevated blood pressure of 168/98 and noted lower back pain that he rated as 6 out of 10 in intensity.  The examination report documented the Veteran's prior treatment on March 13, 2009 and that he continued to await pain medication from VA.  The Veteran described his pain as being of moderate intensity and that it was exacerbated by movement.  On examination, the Veteran had moderate tenderness to palpation in the mid lumbar spine paraspinal muscles.  Motor strength was decreased in the left lower extremity.  The impression was acute sciatica.  The treatment provider indicated that the Veteran's condition represented a certified medical emergency and instructed him to return to the emergency room if his symptoms worsened or failed to improve.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  In this case, while the Veteran has not explicitly claimed that his care at Physicians Regional Medical Center was authorized in advance, he has asserted that during the applicable timeframe a VA treating health professional advised him to go to the nearest emergency room if his back pain became too severe.  The Court of Appeals for Veterans Claims, however, has determined that "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Although the specific regulation in Smith, 38 C.F.R. § 17.50d(a), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.

Based on the foregoing, the Board must conclude that prior authorization for the private medical treatment received on March 17, 2009 through March 18, 2009, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002) based on prior authorization.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

As noted above, the Veteran has been in receipt of a 100 percent evaluation for PTSD, effective from December 20, 1993, as well as a 10 percent evaluation for tinnitus.  The Veteran, however, is not service-connected for a back disability.  The Veteran has not contended that his PTSD or tinnitus aggravated his back problems.  The Veteran's 100 percent evaluation for PTSD has not been in place for 20 years and a July 1997 rating decision specifically declined classifying the 100 percent rating as permanent in nature.  Thus, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability for the purposes of 38 C.F.R. § 17.120(a)(3).  See 38 C.F.R. § 3.951(b) (any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud).  The evidence does not suggest, nor has the Veteran contended, that he is participating in a rehabilitation program under 38 U.S.C. Chapter 31.

Therefore, the threshold criteria for payment or reimbursement under the provisions of 38 U.S.C.A. § 1728 have not been met.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2011).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Initially, the Board notes that the evidence of record shows that the medical treatment was provided in a non-VA emergency room, that the Veteran had been enrolled in a VA health care system in the past two years, that he had no other insurance, and that he was personally liable for the cost of treatment.

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent lay person would have reasonably expected that delay in treatment would have been hazardous to life or health.  The Board notes that VA approved reimbursement of medical expenses incurred on March 13, 2008, at the time of the Veteran's first visit to the Physicians Regional Medical Center indicates that the Veteran's back pain in the absence of his pain medication prescribed by VA does represent an emergent condition.  Furthermore, the Veteran's family members submitted statements describing the severe nature of the Veteran's back pain prior to seeking treatment on March 17, 2009, with the pain noted to be of such severity that the Veteran literally cried out in pain.  As outlined by the Veteran, he made multiple attempts prior to his emergency room visit on March 17, 2009 to track down the location of his pain medication, but to no avail.  Moreover, as the Veteran noted, his pain medication is a controlled substance and it is uncertain whether obtaining a refill for the prescription in person from VA was even an option, given that his medication had been mailed to, although not received by, the Veteran.  The Board does note with some concern that the Veteran's representation during the December 2011 Board hearing of experiencing severe pain that would be rated as 10 out of 10 is not necessarily consistent with the private medical evidence of record, wherein the Veteran reported pain to be moderate and rated the pain as 6 out of 10.  However, based on the evidence noted herein and resolving all reasonable doubt in the Veteran's favor, the Board finds that a prudent lay person would have believed that a delay in seeking treatment would have been hazardous to the Veteran's health and that his emergency room visit on March 17, 2009 through March 18, 2009 was emergent.

Finally, the Board concludes that there was no VA facility that was feasibly available to the Veteran.  The Board notes that Physicians Regional Medical Center is approximately 2.5 miles from the Veteran's home, whereas the nearest VA medical facility is over 100 miles away.  The Veteran contends that his pain level would not have permitted such a long drive.  Moreover, as discussed above, there is no indication that the Veteran would have received pain medication for his back problems had he sought treatment at a VA facility, given that the medication appears to have been lost by the post office for some period of time.  In light of these factors, the Board concludes that a VA facility was not feasibly available to the Veteran. 

In sum, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health, and that a VA facility was not feasibly available to him.  Accordingly, the Board concludes that the Veteran meets the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment from March 17, 2009 to March 18, 2009.  The benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Physicians Regional Medical Center from March 17, 2009 to March 18, 2009, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


